Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 – page 12, filed December 01, 2021, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-20 have been withdrawn.

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20190102216A1 (Mathur), US20150039764A1 (Beloglazov), WO2017031988A1 (Yao), US20110126037A1 (Jin), US20020041637A1 (Smart), US8274996B1 (Yuan), and US6381243B1 (Ekstedt)  do not teach the limitation. Claims 1, 6, 11 and 16 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 6, 11 and 16….. decrease busy-looping, the method using a sliding window template including at least a first sliding window, the first sliding window to store a plurality of status values for a monitored resource, the method comprising: initializing the sliding window template for the monitored resource; determining a current status of the monitored resource; updating the first sliding window to store the current status as one of the plurality of status values; determining a first sliding window status based on whether the plurality of status values generate a score that exceeds a first sliding window threshold; updating a second sliding window to store the first sliding window status as a status value of the second sliding window; and determining whether to sleep the monitored resource based on a decision-making table that uses …, and in combination with other limitations recited as specified in claims 1, 6, 11 and 16.
Claims 2-5, 7-10, 12-15 and 17-20   include the above-described allowable subject matter for being dependent on independent claims 1, 6, 11 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442